SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was argued by counsel.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Griesa’s Opinion dated March 7, 2001. Defendant came forward with evidence of legitimate, non-discriminatory reasons for its employment decisions, and plaintiff failed to adduce evidence from which a rational finder of fact could infer that those reasons were pretext for racial discrimination.
We have considered all of plaintiffs contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.